Citation Nr: 0521856	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical services on May 18, 2001 and April 22, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Iron Mountain, Michigan which denied reimbursement for the 
veteran's non-VA emergency medical services.  

The veteran testified at a personal hearing conducted at the 
Iron Mountain VAMC in May 2004 and at a Travel Board hearing 
before the undersigned Veterans Law Judge at the VA Regional 
Office in Milwaukee, Wisconsin in April 2005.  The 
transcripts are of record.  


FINDINGS OF FACT

1.  On May 18, 2001 and April 22, 2002, the veteran was 
treated at his home for diabetic seizures by Bay Area Medical 
Center Ambulance Service.  

2.  At the time of the 2002 treatment in question, service 
connection was in effect for diabetes mellitus and related 
complications.  

3.  The private medical care provided on May 18, 2001 and 
April 22, 2002 was for a service connected disability, the 
treatment provided was emergent, and a VA facility was not 
feasibly available for care.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on May 18, 2001 and April 22, 2002 
have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. § 17.120 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement for the cost of 
unauthorized private medical services, specifically ambulance 
services, provided on May 18, 2001 and April 22, 2002.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000.  The VCAA redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board notes that while the veteran has not been provided 
with a notice letter that satisfies the requirements of the 
VCAA, the November 2002 Statement of the Case (SOC) served to 
inform him of the evidence which was necessary to support his 
claim.  The veteran and his representative have been accorded 
the opportunity to present evidence and argument in support 
of this claim.  The veteran testified at two separate 
hearings, including one held before the undersigned Veterans 
Law Judge.  Therefore, the Board finds that all appropriate 
due process considerations have been adhered to.  See 38 
C.F.R. § 3.103 (2004).

In addition, given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the VCAA, would not be justified.  In other 
words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Factual background

In a January 1965 rating decision, service connection was 
granted for diabetes mellitus.  The veteran is presently 
service connected for diabetic neuropathy of all his 
extremities with peripheral vascular disease and a history of 
impotence; 
a 100 percent disability rating has been in effect since 
January 1988.

The evidence reflects that on May 18, 2001 and April 22, 2002 
the veteran was treated at his home by emergency medical 
technicians from the Bay Area Medical Center Ambulance 
Service.  The veteran was given fluids for what he stated was 
a diabetic coma.  The evidence indicates that after receiving 
the fluids, he felt much better, and refused transport to the 
nearest hospital, which would have been Bay Area Medical 
Center in Marinette, Wisconsin.    

In an undated memorandum, Dr. R.S., EMS Medical Director of 
the Bay Area Medical Center, reported that on May 18, 2001 
and April 22, 2002, paramedics from Bay Area Medical Center 
responded to emergency calls to the veteran's residence.  On 
arrival, the veteran was found to be hypoglycemic with a 
blood sugar of 26.  Intravenous access was obtained and 
intravenous dextrose was administered.  Dr. S. stated that 
"severe disability or death could have resulted without pre-
hospital Emergency Advanced Life Support therapy on both 
calls."  

The veteran testified that both emergency calls were 
necessitated due to him having diabetic seizures during the 
night.  His wife stated that she called 911, which dispatched 
an ambulance.  She stated that it would have been impossible 
for her to get him to the hospital given his uncontrolled 
shaking.  The veteran noted that when he previously had 
diabetic seizures the ambulance took him to the hospital 
because none of the responding medical personnel were 
qualified to give him an insulin shot, but now a paramedic 
rode with the ambulance and could give him the shot 
alleviating his need to go to the hospital.  He noted that VA 
had paid for ambulance charges in the past when he went to 
the hospital but refused to do so now because he did not go 
to the hospital.  He indicated that he thought he was saving 
VA money by not going to the hospital when he did not need 
to.  The veteran noted that the VA medical facility in Iron 
Mountain is an hour and a half away from his home, while the 
Bay Area Medical Center is 2 miles away.  

Pertinent law and regulations

Reimbursement of unauthorized medical expenses

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In September 2002, the Chief of Patient Administrative 
Service at the Iron Mountain VAMC denied the veteran's claim 
reasoning that although private medical care had been 
provided in conjunction with the veteran's service-connected 
diabetes mellitus, the care was not considered to be emergent 
and a VA or federal facility was available for his care.  
Thus, according to the agency of original jurisdiction, two 
of the three requirements for VA reimbursement of medical 
services have not been met.  

It is undisputed that the medical treatment rendered was in 
connection with the veteran's service-connected diabetes 
mellitus.  Consequently, the Board must determine whether the 
treatment in May 2001 and April 2002 was rendered in a 
medical emergency and whether a VA medical facility was 
feasibly available.

With respect to the matter of a medical emergency, Dr. R.S.'s 
memorandum reflects that a medical emergency existed and 
delay would have been hazardous to life or health.  There is 
no medical evidence or opinion to the contrary.  

It appears that the VAMC may not have considered either 
episode to have been a medical emergency because the veteran 
refused to be transported to a hospital on either occasion.  
However, the Board finds nothing in the regulation which 
mandates that the veteran must go to a hospital for a 
situation to be considered a medical emergency.  38 C.F.R. 
§ 17.120 not only allows for payment or reimbursement of the 
expenses of care in a non-VA hospital but also for other 
medical expenses as long as they are rendered in a medical 
emergency.  From the Board's perspective, the fact that the 
veteran refused to be transported to the hospital following 
treatment is not fatal to his claim nor does it diminish the 
seriousness of the situation.  As noted above, Dr. R.S.'s 
memorandum clearly reflects that the veteran's diabetic 
episode represented a medical emergency.  

The second prong of 38 C.F.R. § 17.120 has therefore also 
been met.

With respect to the third element, use of VA facilities, the 
veteran and his wife have testified that because of the 
emergent treatment that was required, transporting him to a 
VA facility was not feasible.  The veteran noted that the 
Iron Mountain VAMC is an hour and a half away from their 
domicile.

Moreover, as noted above no hospitalization was in fact 
required after the emergency treatment was rendered.  In the 
Board's view, the veteran has adequately explained why he did 
not go to the hospital in conjunction with his treatment in 
May 2001 and April 2002.  He testified that based on his 
having had many diabetic seizures throughout the years he 
learned that after getting the emergency treatment provided 
by the paramedic, all he needed was some food to feel better.  
He indicated that the only reason he had gone to the hospital 
on prior occasions was because none of the responding medical 
personnel were qualified to give the shot.  He noted that 
things were different now because a paramedic rode with the 
ambulance and he/she was qualified to give the shot. 

In short, the veteran has explained that that although he was 
in an emergent situation when his wife called 911, after 
treatment at his home he did not need to go to a hospital.  
The Board finds this response perfectly reasonable in light 
of the veteran's extensive experience (over 40 years) dealing 
with his diabetic episodes.  
In essence, the veteran was saving everyone the time, trouble 
and expense of transporting him to the hospital after the 
crises had passed.

In conclusion, for reasons stated above all three elements of 
the regulation have been met.  The Board therefore finds that 
there is a basis for granting reimbursement for unauthorized 
medical expenses associated with ambulance service provided 
on May 18, 2001 and April 22, 2002.  The appeal is therefore 
allowed.  


ORDER

Entitlement to reimbursement for the cost of unauthorized 
private medical services on May 18, 2001 and April 22, 2002.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


